Citation Nr: 1618007	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disease due to asbestos exposure, to include emphysema and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Army in World War II from September 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In January 2014, the Board remanded this matter for additional development and medical inquiry.  The issue is again before the Board for appellate consideration.  

The record consists entirely of electronic claims files and has been reviewed.  New documentation has not been included in the record since the most recent statements of the case (SOCs) issued in February 2016.  


FINDING OF FACT

The Veteran's lung disorder (emphysema and COPD) first manifested many years after service and has not been medically related to his service, to include as secondary to asbestos exposure. 
  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

      Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of letters sent to the Veteran in August 2011 and February 2012.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).       

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue decided below has been obtained.  VA afforded the Veteran VA compensation examination into his claim.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include VA and private treatment records.    

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

	Service Connection

The Veteran asserts that he developed a lung disability during service as the result of exposure to asbestos.  He has also indicated that he believes that exposure to in-service smoke from weapons fire, and from in-service tobacco use, caused a lung disability.  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence documents that the Veteran has a current lung disorder.  The medical evidence shows that VA and private physicians have diagnosed the Veteran with emphysema.  This is documented most recently in a December 2015 VA compensation examination report of record.  Further, based on the Veteran's World War II era service, during which time the U.S. Navy transported him to combat operations in the Pacific on naval vessels, the Board finds it as likely as not that the Veteran was exposed to asbestos, explosive smoke, and tobacco smoke during service.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Nevertheless, the preponderance of the evidence is against a finding of service connection here.  

	Asbestos

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.  

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

Pursuant to the January 2014 remand, the Veteran underwent the December 2015 VA compensation examination.  The examiner indicated a review of the electronic claims file, an interview of the Veteran, an examination of the Veteran, and detailed the Veteran's medical history with regard to his claim.  In the only medical opinion of record addressing the Veteran's claim, the examiner stated that the Veteran's diagnosed emphysema and COPD were likely not related to active service, or to the recognized asbestos exposure therein.  In support, the examiner cited December 2015 VA pulmonary testing, to include high resolution computed tomography and pulmonary function testing, which revealed no evidence of asbestos related pleural plaque, pleural thickening or interstitial fibrosis.  The examiner stated that the testing merely indicated mild emphysema in the upper lobes.  The examiner stated that the chronic obstructive pulmonary disease was likely caused by the Veteran's documented smoking history.  This opinion is of probative value because it is based on the evidence of record, is fully explained, and is supported by a rationale - i.e., that the Veteran does not have an asbestos-related lung disorder, and that the one he does have is related to smoking tobacco.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

Thus, the specific M21-1 provisions directly addressing claims for service connection based on asbestos exposure are not beneficial to the Veteran.  The Veteran has been diagnosed with emphysema and COPD, not the type of lung pathology typically associated with asbestos exposure such as "restrictive disease," "pleural plaques," or "asbestosis."  

	Explosive Smoke

The Board has also considered whether and COPD/emphysema - clearly unrelated to asbestos exposure - relates in any way to other aspects of the Veteran's active service, such as from smoke during combat operations in the Pacific during World War II.  However, the evidence preponderates against this part of the claim as well.  First, the December 2015 examiner (the only medical professional providing a medical opinion) found emphysema likely unrelated to service.  Rather, the examiner attributed emphysema to the Veteran's history of smoking.  Further, the evidence of record supports that conclusion.  The Veteran's service treatment records (STRs) are negative for respiratory problems.  The September 1946 physical examination report at service separation noted a negative lung x-ray, and found normal lungs.  And the earliest evidence of emphysema is found in medical evidence dated in the mid 1980s, nearly 40 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  This evidence indicates that the Veteran did not incur a respiratory disorder during active service that ended in 1946.  

	Tobacco Smoke

In several statements of record, the Veteran implied that service caused his respiratory problems because the military provided him with tobacco cigarettes.  The Veteran's statements that he began smoking tobacco in the military are credible.  However, a service connection finding cannot be awarded for a lung disability on this basis.  For claims filed after June 9, 1998, such as the claim considered here, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

With regard to the Veteran's lay assertions generally, each is of limited probative value on the issue before the Board.  The Veteran as a layperson is competent to attest to what he observes or senses, such as difficulty breathing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to provide evidence regarding the etiology of his current emphysema.  Emphysema is an internal lung pathology that is beyond his capacity for lay observation.  The etiology and development of his disorder cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking his disorder to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's COPD/emphysema was not caused by service, or by asbestos exposure during service, but rather by the Veteran's long history of smoking tobacco.  As such, a service connection finding for COPD/emphysema is unwarranted.  38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for a lung disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


